Denis Frawley 416.594.0791, ext. 113 dfrawley@olflaw.com November 17, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Attention: Douglas Brown, Division of Corporation Finance Telephone Number: (202) 551-3365 Telecopier Number: (703) 813-6982 Dear Mr. Brown: Re: Bio-Carbon Systems International Inc., formerly known as ABC Acquisition Corp. 1501 We are counsel to Bio-Carbon Systems International Inc. (formerly known as ABC Acquisition Corp. 1501) (the “Company”). This letter responds to your comment letter dated September 15, 2010. Reprinted below are the comments from the letter of September 15, 2010, under which appear the Company’s responses. The responses provided in this letter are provided on behalf of the Company, and not in my personal capacity. I would also like to apologize for the delay with this letter. As the comments affect several filings by the Company and relate to comments in previous letters (or replies to those comments), the length of time required to reply was underestimated. General 1. We note your response to our prior comment 7 from our comment letter dated November 24, 2009 and that some of your filings have tables of contents referencing page numbers. None of your filings have been paginated, however.
